Citation Nr: 1020637	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-39 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 Regional Office (RO) in 
St. Louis, Missouri rating decision, which denied the claim 
on appeal.

The Board notes that, in his May 2008 notice of disagreement 
(NOD) and December 2008 substantive appeal, the Veteran also 
indicated that he disagreed with the April 2008 denial of his 
claim for service connection for bilateral hearing loss.  In 
a January 2009 rating decision, the RO granted service 
connection for the Veteran's bilateral hearing loss.  This 
decision was a complete grant of benefits with respect to 
this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Therefore, the issue is not currently on appeal 
before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
current tinnitus was not caused or permanently aggravated by 
his service-connected bilateral hearing loss, or by any other 
disease, injury, or event in service


CONCLUSION OF LAW

Tinnitus was not caused or aggravated by the Veteran's 
service-connected bilateral hearing loss, or other incident 
of service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in January 2008 and May 2009 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-21.  Additionally, the letters 
described how appropriate disability ratings and effective 
dates were assigned.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records could not 
be obtained because of a fire related incident.  Attempts to 
obtain this information from other sources were unsuccessful, 
save information on two hospitalizations, in September 1944 
for nasopharyngitis and in October 1944 for a lumbosacral 
problem.  Any further attempts to obtain the veteran's 
service medical records would be futile.  Some of the 
Veteran's VA treatment records are in the file.  In that 
regard, the Board notes that the January 2009 VA examination 
report, discussed below, noted a VA treatment record from 
1999, at which time the Veteran denied tinnitus during an ENT 
examination.  This treatment record does not appear to have 
been associated with the claims file.  However, the Board 
finds that the Veteran is not prejudiced by the absence of 
such record or other treatment records from the claims file.  
The Board acknowledges that the Veteran has a current 
diagnosis of tinnitus.  Thus, the sole issue before the Board 
relates to etiology.  Significantly, the Veteran has not 
claimed he received treatment for tinnitus at a VA medical 
facility and, therefore, the record would not contain an 
opinion as to etiology.  Moreover, the January 2009 VA 
examiner clearly reviewed the Veteran's medical record prior 
to rendering his opinion regarding etiology.  Given the 
foregoing, a remand is not necessary to obtain any additional 
VA treatment records.  All records identified by the Veteran 
as relating to the claim have been obtained, to the extent 
possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4) (2009).  The Board notes that the Veteran was 
provided a VA examination in January 2009 and the RO obtained 
an additional VA opinion in December 2009.  The examination 
was based on interview with the Veteran, review of the claims 
file, review of the medical record, and physical evaluation.  
Based on the foregoing, the examiner opined that the 
Veteran's current tinnitus was unrelated to his military 
service.  The examiner provided thorough rationale for the 
opinion.  After the Veteran's representative raised the issue 
of service connection secondary to service-connected hearing 
loss, the RO obtained an opinion from the January 2009 VA 
examiner regarding this claimed link.  Based on the 
foregoing, the Board finds the examination report and 
additional medical opinion to be thorough, complete, and 
sufficient upon which to base a decision with respect to the 
Veteran's claims for service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability 
on a direct basis, a Veteran must show: (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Davidson v. 
Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Any disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2009).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran alleges that his current tinnitus was caused by 
his service-connected bilateral hearing loss or some other 
incident of service.  The Veteran's DD-214 indicates he was 
an expert rifleman and was involved in combat operations.  As 
such, the Veteran's reports of military noise exposure are 
consistent with the circumstances of his service and acoustic 
trauma is likely and may be presumed.  

Regrettably, the Veteran's service treatment records could 
not be obtained due to a fire related incident.  Attempts to 
rebuild the file from other sources were unsuccessful, save 
evidence of two unrelated hospitalizations in September and 
October 1944.  Where "service medical records are presumed 
destroyed . . . the BVA's [Board's] obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

To that end, the Veteran was afforded a VA examination in 
January 2009.  The examiner noted reviewing the claims file.  
At that time, the Veteran reported experiencing tinnitus once 
per week, specifically a mild non-descript ringing in his 
left ear lasting a few minutes.  When questioned, the Veteran 
was unable to say when he first noticed the tinnitus or what 
caused it.  The examiner noted a VA treatment record from 
December 1999 wherein the Veteran denied tinnitus.  Based on 
the foregoing, the examiner concluded that it was not likely 
that the Veteran's tinnitus was related to his service.  The 
examiner based this conclusion on the Veteran's uncertain 
onset or etiology of his tinnitus and, as he denied tinnitus 
in December 1999, that his tinnitus had presumably began 
after that date and many decades after service.

Based on findings of current bilateral hearing loss, for 
which the Veteran was service-connected, the RO requested an 
opinion from the January 2009 examiner regarding any 
connection between the service-connected hearing loss and the 
Veteran's tinnitus.  The resulting December 2009 opinion 
reiterated that the Veteran had denied tinnitus in December 
1999 and had been unsure as to onset in January 2009.  Thus, 
the examiner stated that the assumption would be that 
tinnitus started sometime after 1999, or more than fifty 
years after service.  As such, the examiner noted that there 
was no logical link between tinnitus and military service.  
As to a connection between tinnitus and the Veteran's 
bilateral hearing loss, the examiner noted that hearing loss 
did not cause tinnitus or vice versa and that they may occur 
together or separately and have common or separate causes.  
In this case, the examiner observed that the Veteran's 
bilateral hearing loss was presumed to have begun during 
service and that his tinnitus appeared to have began more 
than fifty years thereafter.  Given the disparity in onset, 
the examiner found it unlikely that the tinnitus and hearing 
loss had a similar etiology or that they would be otherwise 
related.

The Board notes the Veteran has made potentially inconsistent 
statements regarding onset of his tinnitus.  In 1999, during 
an ENT examination, the Veteran denied tinnitus.  In his 
October 2007 claim, the Veteran asserted that his tinnitus 
began in service.  Finally, during the January 2009 VA 
examination, the Veteran stated that he was uncertain as to 
the timing of onset of the tinnitus.  The Board is cognizant 
that the Veteran served in combat in World War II, and that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.304(d) (2009).  However, that 
presumption can be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).

In this instance, even presuming the credibility of the 
Veteran's October 2007 statement that he began to experience 
tinnitus in service, there is no evidence of record that such 
tinnitus was other than acute and transitory.  The Veteran 
has never asserted a continuity of tinnitus from service and, 
indeed, in December 1999 he explicitly denied tinnitus.  
Moreover, in January 2009 the Veteran could not state when 
his current tinnitus disability actually began, nor did he 
otherwise relate the currently experienced tinnitus to 
service.  

The Board recognizes that the Veteran is competent to discuss 
observed physical symptoms, such as ringing in the ears.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. 
Principi, 16 Vet. App. 370, 374- 75 (2002) ("ringing in the 
ears is capable of lay observation").  In this case, 
however, the Veteran has not asserted a clear date of onset 
of his current tinnitus disability.  As such, the Board finds 
the January 2009 and December 2009 VA audiologist opinions of 
greater probative value.  The audiologist interviewed the 
Veteran, reviewed the claims file and medical records, and 
conducted diagnostic testing.  The examiner provided a 
sufficient and thorough rationale for his opinions.

The Board acknowledges that the examiner did not specifically 
discuss in the December 2009 opinion whether the Veteran's 
tinnitus had been caused or permanently aggravated by his 
service-connected bilateral hearing loss, but, read in 
context, the examiner clearly did not find that the hearing 
loss had caused or permanently aggravated the Veteran's 
tinnitus.  The examiner noted that hearing loss or tinnitus 
could be related in either the cause or effect on the other, 
but that in this case the two were unrelated.  Thus, the 
examiner clearly contemplated and rejected both causation and 
aggravation with respect to an association between hearing 
loss and tinnitus.  

With respect to the Veteran's representative's assertions 
that the Veteran's tinnitus was caused by the Veteran's 
service-connected bilateral hearing loss, as a lay person the 
Veteran's representative has not been shown to be capable of 
making medical conclusions, to include linking any current 
tinnitus to service-connected hearing loss; thus, any 
statements regarding such a link are not competent and of 
less probative value than those of the VA audiologist.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

Finally, the Board has considered the treatise evidence 
referenced by the Veteran's representative regarding a link 
between tinnitus and hearing loss.  The Board notes that a 
medical, manual, article, or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  In this case, however, the treatise 
evidence discusses only a possible relationship between 
tinnitus and hearing loss.  While the Board acknowledges the 
potential relationship between tinnitus and hearing loss, in 
his December 2009 VA opinion the audiologist specifically 
rejected any such link in this case.  No other medical 
professional had ever otherwise suggested such a link between 
the Veteran's tinnitus and hearing loss.  Thus, the Board 
places much more probative weight on the opinions of the VA 
examiner than on the treatise evidence of record.

In summary, the Veteran has offered no clear, consistent, and 
credible evidence of an in-service injury or aggravation and 
no credible evidence of continuity of symptomatology from 
service.  No medical professional has linked the Veteran's 
current tinnitus to his service-connected hearing loss or 
other incident of military service and, indeed, the only 
medical opinion of record noted the Veteran's uncertainty 
with respect to the time of onset of his tinnitus and, based 
on the foregoing, opined that the Veteran's current tinnitus 
was unrelated to his military service.  The examiner also 
considered whether the Veteran's tinnitus was caused or 
aggravated by his service-connected hearing loss and 
concluded that it was not.  The Veteran's only evidence is 
his unsupported (and, indeed, self-contradicted) claim of 
beginning to experience tinnitus in service.  For these 
reasons, the Board concludes that the preponderance of the 
evidence is against the claim, and that service connection 
for tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2009); see generally Gilbert v. Derwinski, 
1 Vet. App. 61 (1991).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); see generally 38 C.F.R. § 3.310; Shedden, 381 F.3d at 
1167.


ORDER

Entitlement to service connection for tinnitus is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


